IN THE MISSOURI COURT OF APPEALS
                 WESTERN DISTRICT

STENA HINKLE,                                )
                                             )
               Appellant,                    )      WD76952
                                             )
vs.                                          )      Opinion filed: July 8, 2014
                                             )
A.B. DICK COMPANY,                           )
                                             )
               Respondent.                   )

      APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

                   Before Division Two: Victor C. Howard, Presiding Judge,
                          Alok Ahuja, Judge and Gary D. Witt, Judge


        Stena Hinkle appeals from the Labor and Industrial Relations Commission’s order

denying a joint motion to settle and commute her weekly death benefits award into a lump sum.

The order is reversed, and the case is remanded with directions.

                                      Factual Background

        On May 17, 2004, Mrs. Hinkle’s husband, David Hinkle, died in an automobile accident

while making a service call within the course and scope of his employment as a printing press

service technician with A.B. Dick Co. After her husband’s death, Mrs. Hinkle filed a claim for

compensation. In March 2007, based on stipulated facts, the ALJ approved payments by the

employer/insurer to Mrs. Hinkle of $437.90 in medical expenses and a statutory burial allowance
of $5000. In addition, the ALJ awarded Mrs. Hinkle weekly death benefits of $478.08 to

continue until her remarriage or death and subject to modification and review by the

Commission.

       In the ensuing years, Mrs. Hinkle did not remarry.         In September 2013, she and

employer/insurer voluntarily entered into and filed with the Commission a Stipulation for

Voluntary Settlement and Agreement to Commute Award and a Joint Motion for Approval of

Stipulation and Agreement to Commute Award whereby the parties agreed, subject to approval

of the Commission, that employer/insurer shall pay Mrs. Hinkle a one-time lump sum of

$200,000 as full and final settlement and commutation of the March 2007 award.               The

Stipulation and Joint Motion further provided that Mrs. Hinkle had entered into an attorney’s fee

agreement with Joseph K. Lewis for legal representation in the matter, which provides for

payment of a 25% contingency attorney’s fee from all sums paid, and requested the approval of

the payment of such fee. The parties acknowledged that they were voluntarily accepting the

terms of the settlement and agreed that the Stipulation was not the result of undue influence or

fraud and that Mrs. Hinkle had been fully advised by her attorney and fully understood her rights

and benefits and the consequences of the settlement.

       The Commission entered its order denying approval of the Joint Motion. It determined

that it could not approve the settlement under section 287.390, RSMo Cum. Supp. 2013. Section

287.390.1 governs compromise settlements under the Workers’ Compensation Act. It provides:

       Parties to claims hereunder may enter into voluntary agreements in settlement
       thereof, but no agreement by an employee or his or her dependents to waive his or
       her rights under this chapter shall be valid, nor shall any agreement of settlement
       or compromise of any dispute or claim for compensation under this chapter be
       valid until approved by an administrative law judge or the commission, nor shall
       an administrative law judge or the commission approve any settlement which is
       not in accordance with the rights of the parties as given in this chapter. No such
       agreement shall be valid unless made after seven days from the date of the injury

                                               2
       or death. An administrative law judge, or the commission, shall approve a
       settlement agreement as valid and enforceable as long as the settlement is not the
       result of undue influence or fraud, the employee fully understands his or her rights
       and benefits, and voluntarily agrees to accept the terms of the agreement.

§ 287.390.1. The Commission reasoned (1) the settlement between the parties was not reached

to resolve any pending claim or dispute between the parties, (2) under the settlement, Mrs.

Hinkle would waive her rights under Chapter 287 because she would only receive 49% of the

present value of the death benefits awarded, and (3) the settlement that proposes employer pay

only 49% of the present value of the death benefits award was not in accordance with Mrs.

Hinkle’s rights under Chapter 287. The Commission further found that it could not approve the

settlement under section 287.530, RSMo 2000.            Section 287.530 governing commuting

compensation provides:

       1. The compensation provided in this chapter may be commuted by the division or
       the commission and redeemed by the payment in whole or in part, by the
       employer, of a lump sum which shall be fixed by the division or the commission,
       which shall be equal to the commutable value of the future installments which
       may be due under this chapter, taking account of life contingencies, the payment
       to be commuted at its present value upon application of either party, with due
       notice to the other, if it appears that the commutation will be for the best interests
       of the employee or the dependents of the deceased employee, or that it will avoid
       undue expense or undue hardship to either party, or that the employee or
       dependent has removed or is about to remove from the United States or that the
       employer has sold or otherwise disposed of the greater part of his business or
       assets.

       2. In determining whether the commutation asked for will be for the best interest
       of the employee or the dependents of the deceased employee, or so that it will
       avoid undue expense or undue hardship to either party, the division or the
       commission will constantly bear in mind that it is the intention of this chapter that
       the compensation payments are in lieu of wages and are to be received by the
       injured employee or his dependents in the same manner in which wages are
       ordinarily paid. Therefore, commutation is a departure from the normal method
       of payment and is to be allowed only when it clearly appears that some unusual
       circumstances warrant such a departure.

§ 287.530. The Commission reasoned that the proposed lump sum of $200,000 did not equal the



                                                 3
present value of the death benefit installments due under the award and the parties did not allege

and show unusual circumstances warranting departure from the normal method of payment. This

appeal by Mrs. Hinkle followed.

                                        Standard of Review

         The Commission’s decision must be affirmed unless it is not authorized by law or

supported by competent and substantial evidence on the whole record. MO. CONST. art. V, § 18.

The appellate court shall review only questions of law and may modify, reverse, remand for

rehearing, or set aside the award only if: (1) the Commission acted without or in excess of its

powers; (2) the award was procured by fraud; (3) the facts found by the Commission do not

support the award; or (4) there was not sufficient competent evidence in the record to warrant the

making of the award. §287.495.1, RSMo 2000. The appellate court is not bound by the

Commission’s interpretation or application of the law; therefore, no deference is afforded its

interpretation of a statute. Nance v. Maxon Elec., Inc., 395 S.W.3d 527, 532 (Mo. App. W.D.

2012).

                                         Points on Appeal

         In her three points on appeal, Mrs. Hinkle argues that the Commission misinterpreted and

misapplied the law and exceeded its authority under section 287.390.1 in denying approval of the

Joint Motion. She contends that the Commission was required to approve the settlement under

section 287.390.1 because the settlement met the requirements under the statute.

         This court is bound by the doctrine of stare decisis. “The doctrine of stare decisis directs

that, once a court has laid down a principle of law applicable to a certain state of facts, it must

adhere to that principle, and apply it to all future cases, where facts are substantially the same;

regardless of whether the parties and property are the same.” Rothwell v. Dir. of Revenue, 419



                                                  4
S.W.3d 200, 206 (Mo. App. W.D. 2013)(internal quotes and citations omitted). Under the

doctrine, “a court follows earlier judicial decisions when the same point arises again in litigation

and where the same or analogous issue was decided in an earlier case, such case stands as

authoritative precedent unless and until it is overruled.”      Id. (internal quotes and citation

omitted).

       The recent case, Nance v. Maxon Electric, Inc., 395 S.W.3d 527 (Mo. App. W.D.

2012)(Nance I), controls here. In Nance I, the Commission refused to approve a joint agreement

to commute claimant’s permanent total disability payments into a lump sum award. Id. at 530.

This court determined that section 287.530 granted the Commission authority to commute future

payments into a lump-sum amount, even if the application came after the award was final, and

that section 287.390 granted the parties the ability to reach an agreement to compromise or settle

such dispute subject to approval of the Commission. Id. at 536. It found that section 287.530

established the method in a contested case for the Commission to determine the “commutable

value” of future payments and the considerations that the Commission must apply in determining

whether to grant or deny a request for commutation but where the parties reached a settlement as

to such disputed issues, the Commission was to review the agreement under section 287.390. Id.

at 536-37. This court rejected the employer’s argument that the Commission lacked authority to

commute the payments for a lump sum that is either more or less than the present value of the

future payments explaining that the parties agreed and stipulated to the present value of the

claimant’s future benefits award. Id. at 537. It further found that section 287.390 mandated that

the Commission approve the voluntary settlement between the claimant and employer absent a

showing that the settlement violated the rights of any party or the settlement was the result of




                                                 5
undue influence or fraud and where the claimant understood his rights and benefits and

voluntarily agreed to accept the terms of the agreement. Id. at 534, 538.

       As in Nance I, Mrs. Hinkle and employer/insurer entered into a voluntary agreement to

commute her death benefits award into a one-time lump sum. The parties agreed and stipulated

to a lump-sum amount of $200,000. The parties further agreed that the settlement was not the

result of undue influence or fraud and that Mrs. Hinkle understood her rights and benefits and the

consequences of the settlement and voluntarily accepted the terms of the agreement. Nance I

required that the Commission approve the settlement under section 287.390.1. The Commission

erred as a matter of law in not approving the settlement.

       The order of the Commission is reversed, and the case is remanded to the Commission

for its approval of the settlement agreement in this case.




                                              __________________________________________
                                              VICTOR C. HOWARD, JUDGE

All concur.




                                                 6